DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 3-16 are allowed. Claim 2 is cancelled.
Appellant’s arguments regarding the rejection under 35 USC 112(d) have been fully considered and are persuasive. The rejection of 6/3/2021 is overcome.
Appellant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 6/3/2021 are overcome.

Allowable Subject Matter
Claims 1 and 3-16 allowed. The following is an examiner’s statement of reasons for allowance:
Leigh (WO 00/33817) teaches a lipid composition that combines lipids and polymers to a hardened form that can be comminuted into powder or granules (abstract). Solid lipid polymers containing a biologically active compound are dissolve in ethanol and added to an aqueous solution of polymer and then spray dried to produce a compound suitable for preparation as a pharmaceutical product (page 23, lines 30-32, page 24, lines 1-7). The drug is a hydrophobic drug (page 11, lines 3-14). The water soluble polymer forms a hydrophilic medium that determines the composition characteristics (page 12, lines 4-17). However, Leigh teaches improving bioavailabilty by combining the active compound with a lipid (page 11, lines 18-20), and it would therefore not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a matrix material that is not a lipid.

Trout (US 2018/0015924) teaches a method of crystallizing a hydrophobic drug that has a substantially different solubility than a matrix material by using a polar first solvent such as water and a non-aqueous second solvent [0074] such as acetone [0091]. The matrix is soluble in the polar first solvent and the drug is soluble in the non-aqueous second solvent [0071]. Evaporation of the solvents produces embedded crystals of pharmaceutical ingredient surrounded by a hydrogel matrix ([0164], figure 11A). The solvents are not removed simultaneously when the solution is heated to 70 °C [0083], which means that they are removed at different rates [0082]. However, Trout requires forming an emulsion, not a solution.

Any comments considered necessary by appellant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747

/Michael H. Wilson/               Supervisory Patent Examiner, Art Unit 1747